Case: 13-10769    Date Filed: 09/25/2013   Page: 1 of 2


                                                             [DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                No. 13-10769
                            Non-Argument Calendar
                          ________________________

                    D.C. Docket 5:12-cr-00070-AKK-TMP-1


UNITED STATES OF AMERICA,

                                                                  Plaintiff-Appellee,

                                         versus

ERASMO MOLINA,
a.k.a. Erasom Molina,
a.k.a. Memo,
                                                             Defendant-Appellant.

                         __________________________

                   Appeal from the United States District Court
                      for the Northern District of Alabama
                         _________________________

                               (September 25, 2013)

Before CARNES, Chief Judge, WILSON and ANDERSON, Circuit Judges.

PER CURIAM:

      James L. O’Kelley, appointed counsel for Erasmo Molina in this direct

criminal appeal, has moved to withdraw from further representation of the appellant
              Case: 13-10769    Date Filed: 09/25/2013   Page: 2 of 2


and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18

L.Ed.2d 493 (1967). Our independent review of the entire record reveals that

counsel’s assessment of the relative merit of the appeal is correct. Because

independent examination of the entire record reveals no arguable issues of merit,

counsel’s motion to withdraw is GRANTED, and Molina’s conviction and sentence

are AFFIRMED.




                                         2